                                   CIVIL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold

DATE                        December 1, 2020

                            10:00 a.m.
TIME:


DOCKET NUMBER(S):           CV 20-509 (ARR)


                            Sessoms v. The County of Suffolk et al
NAME OF CASE(S):

FOR PLAINTIFF(S):           Marion

FOR DEFENDANT(S):

                            Skorupa

NEXT CONFERENCE(S):
                            THE COURT WILL HOLD A FURTHER TELEPHONE
                            CONFERENCE AT 2:00 PM ON FEBRUARY 4, 2021

FTR/COURT REPORTER:         N/A

TELEPHONE CONFERENCE RULINGS:

THE COURT WILL HOLD A FURTHER TELEPHONE CONFERENCE AT 2:00 PM ON
FEBRUARY 4, 2021.

Counsel shall be prepared to discuss whether a settlement conference might be productive, and
if not to set a new date for completing fact discovery.

If counsel remain unable to agree on the terms of a protective order, they shall submit letter
motions on the matter by January 8, 2021.
